DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         GUMLAI PHILLIPS,
                            Appellant,

                                   v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                             No. 4D20-1706

                             [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE 15-
018166.

  Gumlai Phillips, Miramar, pro se appellant.

  Adam G. Schwartz of Fox McCluskey Bush Robinson PLLC, Stuart, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.